COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 EAST EL PASO PHYSICIAN’S                      §               No. 08-13-00358-CV
 MEDICAL CENTER, LLC,
                                               §                 Appeal from the
                      Appellant,
                                               §            County Court at Law No. 5
 v.
                                               §             of El Paso County, Texas
 OLIVIA VARGAS,
                                               §             (TC# 2011-DCV-00117)
                       Appellee.
                                             §
                                           ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to

file the brief until April 16, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. J. Roberto Oaxaca, the Appellee’s attorney, prepare

the Appellee’s brief and forward the same to this Court on or before April 16, 2014.

       IT IS SO ORDERED this 2nd day of April, 2014.

                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.